                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

WILLIAM KNIGHT, individually                                                        PLAINTIFF
and on behalf of all others
similarly situated

v.                               Case No. 5:18-cv-00215-KGB

IDAHO TIMBER OF CARTHAGE, LLC.;                                                   DEFENDANT
and IDAHO TIMBER, LLC

                                            ORDER


       Plaintiff William Knight filed this action asserting claims under 29 U.S.C. § 216(b) of the

Fair Labor Standards Act (“FLSA”) and the Arkansas Minimum Wage Act (“AMWA”), Arkansas

Code Annotated § 11-4-201, et seq. Before the Court is the parties’ joint motion to dismiss with

prejudice and for approval of settlement agreement (Dkt. No. 15). Attached to the motion as

Exhibit A is a stipulation of settlement agreement and release of claims (“Settlement Agreement”)

(Dkt. No. 15-1).

       Settlement agreements resolving FLSA claims are typically subject to court approval. See

Dillworth v. Case Farms Processing, Inc., Case No. 5:08-cv-1694, 2010 WL 776933 at *2 (N.D.

Ohio Mar. 8, 2010) (citing 29 U.S.C. §216(b)). Before approving a settlement, the Court must

ensure that the parties are not negotiating around the FLSA’s requirements and that the settlement

represents a fair and reasonable resolution of a bona fide dispute. See id. at *5; see also Int’l

Union, United Auto., Aerospace, & Agric. Implement Workers of Am. v. Gen. Motors Corp., 497

F.3d 615, 631 (6th Cir. 2007).

       The Eighth Circuit Court of Appeals has not directly addressed the factors to be considered

in deciding motions for approval of FLSA settlements. However, other courts have examined such

settlements. “When employees bring a private action for back wages under the FLSA, and present
to the district court a proposed settlement, the district court may enter a stipulated judgment after

scrutinizing the settlement for fairness.” Lynn’s Food, 679 F.2d at 1353. After Lynn’s Food was

decided, other courts to examine this issue have divided the “fairness” determination into two

steps:

         First, the court should consider whether the compromise is fair and reasonable to
         the employee (factors “internal” to the compromise). If the compromise is
         reasonable to the employee, the court should inquire whether the compromise
         otherwise impermissibly frustrates implementation of the FLSA (factors “external”
         to the compromise). The court should approve the compromise only if the
         compromise is reasonable to the employee and furthers implementation of the
         FLSA in the workplace.

Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1240-41 (M.D. Fla. 2010); see also Anthony v.

Concrete Supply Co., Inc., Case No. 3:16-cv-70-TCB, 2017 WL 5639933, at *1 (N.D. Ga. August

23, 2017) (applying the Dees approach). This Court has previously applied the Dees approach

when analyzing settlement agreements under FLSA. See Younger v. Centers for Youth and

Families, Inc., Case No. 4:16-cv-00170-KGB, 2017 WL 1652561 (E.D. Ark. April 27, 2017);

Cruthis v. Vision’s, Case No. 4:12-cv-00244-KGB, 2014 WL 4092325 (E.D. Ark. August 19,

2014).

         Having reviewed the Settlement Agreement, the Court determines that the Settlement

Agreement both provides putative Collective Class Members a reasonable recovery and furthers

the implementation of the FLSA in the workplace. In this case, the Court has not yet certified a

Collective Class. Instead the parties represent that they “engaged in discovery regarding Plaintiff’s

time records, compensation and issues related to the underlying merit of Plaintiff’s claims and

Defendants’ defenses. The parties also exchanged similar time and pay records for all other non-

exempt production workers referenced in Plaintiff’s Complaint, which totaled 225 other

employees in the three-year period prior to Plaintiff’s Complaint” (Dkt. No. 15, ¶ 3). The parties



                                                 2
propose settling the claims on behalf of plaintiff Mr. Knight and all putative Collective Class

Members by “issuing a Notice of Settlement to the 225 production employees identified by

Plaintiff. . . .” (Id., ¶ 5). For good cause shown, the Court grants the parties’ joint motion to dismiss

with prejudice and for approval of settlement agreement (Id.).

         The parties attached a proposed Notice of Settlement as Exhibit B to the Settlement

Agreement filed for the Court’s consideration (Dkt. No. 15-2). The Notice of Settlement fully and

accurately informs putative Collective Class Members of all material elements of the litigation and

the proposed Settlement Agreement. The Notice of Settlement also advises putative Collective

Class Members of their payment under the Settlement Agreement and that their claims will be

dismissed with prejudice if they accept payment by negotiating the settlement check provided to

them (Id., at 3). The Notice of Settlement informs putative Collective Class Members that, if they

do not wish to participate in the settlement, and want to pursue their claims on their own, they can

do so by not negotiating the settlement check within 90 days of the date specified on the notice

(Id.).

         As stated in the Settlement Agreement, within 30 calendar days after entry of this Order,

defendants shall provide payment to counsel for putative Collective Class Members and for costs

and attorneys’ fees (Dkt No. 15-1, at 2).

         The action is dismissed with prejudice and without costs to any party, except to the extent

otherwise expressly provided in the Settlement Agreement.              The Court approves putative

Collective Class Member counsel’s application for an award for attorneys’ fees and reimbursement

of costs in the amount set forth in the Settlement Agreement (Dkt. No. 15-1, at 2). Further, the

Court approves of the enhancement award to Mr. Knight, the named plaintiff, as set forth in the




                                                   3
proposed Settlement Agreement (Id.).        The Court retains exclusive jurisdiction over the

performance and enforcement of the Settlement Agreement and this Order.

       It is so ordered this the 4th day of October, 2019.



                                                     ______________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 4
